Citation Nr: 0206441	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  98-04 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bilateral pes planus, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for valley fever with 
pulmonary obstructive disease.

3.  Entitlement to service connection for bilateral ankle 
disability.

4.  Entitlement to service connection for bilateral knee 
disability.

5.  Entitlement to service connection for bilateral hip 
disability.

6.  Entitlement to service connection for lumbar spine 
disability.

7.  Entitlement to service connection for cervical spine and 
neck disability.

8.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to May 1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 1998, a 
statement of the case was issued in March 1998, and a 
substantive appeal was received in April 1998.  Although a 
hearing was scheduled, the veteran subsequently withdrew his 
hearing request.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus is 
manifested by no more than moderate flatfeet and pain on 
manipulation and use of the feet, without objective evidence 
of swelling on use, characteristic callosities, or 
accentuated pain on manipulation and use.

2.  Valley fever with pulmonary obstructive disease was not 
manifested during the veteran's active military service or 
for many years thereafter, nor is it otherwise related to 
such military service.  

3.  Bilateral ankle disability was not manifested during the 
veteran's active military service or for many years 
thereafter, nor is it otherwise related to such military 
service.

4.  Bilateral knee disability was not manifested during the 
veteran's active military service or for many years 
thereafter, nor is it otherwise related to such military 
service.

5.  Bilateral hip disability was not manifested during the 
veteran's active military service or for many years 
thereafter, nor is it otherwise related to such military 
service.

6.  Lumbar spine disability was not manifested during the 
veteran's active military service or for many years 
thereafter, nor is it otherwise related to such military 
service.

7.  Cervical spine and neck disability was not manifested 
during the veteran's active military service or for many 
years thereafter, nor is it otherwise related to such 
military service.  

8.  Fibromyalgia was not manifested during the veteran's 
active military service or for many years thereafter, nor is 
it otherwise related to such military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for service-connected bilateral pes planus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2001).  

2.  Valley fever with pulmonary obstructive disease was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

3.  Bilateral ankle disability was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

4.  Bilateral knee disability was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

5.  Bilateral hip disability was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

6.  Lumbar spine disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

7.  Cervical spine and neck disability was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

8.  Fibromyalgia was not incurred in or as a result of 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records, VA examination reports of the feet, 
VA outpatient treatment records, and private treatment 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation and service 
connection.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that upon enlistment 
examination dated in June 1956, the veteran's systems were 
clinically evaluated as normal, with the exception of 
identifying body marks, scars, and tattoos, and defective 
vision.  In his June 1956 report of medical history, the 
veteran reported that he currently, or had in the past, 
experienced mumps, whooping cough, chronic or frequent colds, 
and frequent indigestion.  Clinical records reflect that the 
veteran was found physically fit in June 1956 with no defects 
other than defective color vision and flat feet. 
Photofluorographic examination of the chest were noted as 
negative in April 1957 with a notation of bilateral 
"H.P.C." not considered disqualifying.  Subsequent chest x-
rays in March 1958, April 1959, and May 1960 were interpreted 
as negative.  Clinical records demonstrate that the March 
1958 chest x-ray was taken at the Litchfield Naval Air 
Facility.  A July 1958 clinical entry notes a peri-tonsulor 
abscess, and complaints of pain in the near end of the left 
foot in October 1958.  Upon separation examination dated on 
May 25, 1960, the veteran's systems were clinically evaluated 
as normal with the exception of 1st degree pes planus, and 
identifying body marks, scars, and tattoos.  It was noted the 
veteran had no significant history.   A Chest x-ray dated May 
25, 1960 was noted as essentially negative.  

A private clinical record dated in August 1962 indicates that 
chest x-ray revealed multiple calcified spots, otherwise 
negative.  The lumbar spine was noted as negative.  

A VA hospital summary dated in April 1984 reflect complaints 
of an eight year history of a draining perianal wound.  It 
was noted the veteran denied any chest pain or shortness of 
breath and reported no recent health problems.  An assessment 
of a chronic fistula was noted and a fistulotomy was 
performed without complications.  Additional VA treatment 
records dated in 1984 demonstrate complaints of left elbow 
pain post arm wrestling.  VA treatment records dated in 1989 
demonstrate the veteran complained of a burning sensation 
upon inhalation in May 1989.  It was noted that he had been 
in a chemical fire in April 1989 and had inhaled smoke.  
Clinical records dated in 1989 also demonstrate the veteran 
complained of losing his balance when walking and when 
sitting.  A May 1989 chest x-ray revealed a normal heart and 
mediastinum, calcified ranke complex on the left and right, 
and no active lung infiltrate or pleural pathology.  A June 
1989 computed tomography scan revealed no evidence of hypo or 
hyperattenuating areas, the fourth ventricle was midline and 
appeared normal in size, supratentorially there was no 
evidence of a mass effect, no evidence of active 
intraventricular, intracerebral or extra-axial bleeding, and 
the ventricular system appeared midline without abnormal 
dilation.  

Upon VA examination of the feet dated in September 1994, the 
veteran reported that he could stand for only three minutes 
and walk only one block without painful feet.  He also 
reported that sometimes his feet were more painful when 
sitting down.  He also reported his ankles gave way once or 
twice a week, especially on the left.  It was noted that the 
veteran had been incapable of doing his cabinet making work 
because of his intolerance for weight bearing.  It was also 
noted the veteran had not sought medical attention for his 
painful feet.  Physical examination revealed a well appearing 
individual in no acute distress.  He had a minimal limp on 
the left without assistive device.  The veteran moved about 
the examination room, dressed and undressed, and mounted and 
dismounted the examination table normally.  He could not hop 
on his feet, toe walk, or squat and rise.  The veteran was 
able to heel walk painfully.  While the veteran was standing, 
the examiner noted flat valgus feet.  There was a minimal 
bunion on the left and hammertoe deformity of the middle toe 
of the left foot, otherwise degenerative changes of the feet 
were consistent with age.  While the veteran was seated on 
the examination table, the examiner noted that he had 
longitudinal arches so that the flat feet were supple rather 
than rigid.  Lateral squeeze of the metatarsals provoked 
pain.  The heels were also tender.  There was no heat, 
redness, or swelling of the joints of the feet.  The 
hammertoe deformity of the middle toe of the left foot was 
noted as minimally significant.  An impression of flat feet 
was noted.  The examiner also noted that on examination at 
that time there was no displacement of the tali.  
Radiological examination of the feet failed to display 
bilateral pes planus deformities.  Abnormalities were not 
visible in intertarsal articulations.  Abnormalities were not 
visible in the metatarsophalangeal joints of either foot and 
calcaneal spurs were not demonstrated on either calcaneus.  

In a March 1995 rating action, the RO granted entitlement to 
service connection for flat feet, evaluated as 10 percent 
disabling, effective from August 16, 1994.  

VA treatment records dated in 1995 demonstrate complaints of 
pain and swelling in the feet and legs for the last ten 
years.  The veteran also complained of a cough, more at night 
than in the day.  In June 1995, the veteran complained of 
bilateral pain in the feet, knees, back, and hips from the 
military.  It was noted he had seen a chiropractor for 
symptoms in his back and neck.  Some edema in the lower 
extremities and feet was noted.  The veteran complained that 
his feet were always sore.  He also complained of shortness 
of breath with a persistent cough.  It was noted that the 
veteran smoked one package of cigarettes per day.  The 
veteran was counseled to stop smoking.  Physical examination 
revealed flat feet, normal back curve with good flexion, and 
a few wheezes in the lower pulmonary lobes.  Assessments of 
bilateral foot pain-pes planus, chronic back pain, chronic 
bronchitis, and nicotine dependence were noted.  Pathology 
tests were noted as normal.  A June 1995 chest x-ray revealed 
mild hyperinflation with no evidence of active pulmonary 
disease, previous calcified granulomatous disease, and mild 
prominence of the hilar structures without definite 
adenopathy or mass.  A study of the left hip revealed no 
evidence of acute fracture or dislocation.  Mild symmetric 
narrowing of the hip joint was described.  A July 1995 
clinical record notes an assessment of pes planus, foot pain 
improved; chronic left hip pain-degenerative joint disease; 
and chronic bronchitis-tobacco abuse.  Pulmonary function 
studies dated in October 1995 demonstrated airway obstruction 
and a diagnosis of moderate obstructive airways disease, 
responsive to bronchodilators.  A November 1995 study of the 
lungs revealed chronic obstructive pulmonary disease with no 
evidence of active pulmonary disease.  Previous calcified 
granulomatous disease was also noted.  

VA treatment records dated in 1996 demonstrate complaints of 
diffuse and aching foot pain bilaterally.  The veteran 
reported that the pain increased with ambulation.  Physical 
examination in April 1996 revealed pain on dorsiflexion 
bilaterally and decreased dorsiflexion strength.  Decreased 
bilateral ankle dorsiflexion with muscle pain at the calf and 
plantar facie was also noted.  Good strength to plantar 
flexion, adduction, and abduction was also noted.  It was 
noted the veteran walked abducted and pronated throughout 
gait.  An assessment of tight gastrocenius bilaterally with 
pain due to compensatory pronation was noted.  The veteran 
was shown stretching exercises and given heel lifts.  
Radiological examination of the feet revealed congenital flat 
feet were not present.  Edema was not present in the soft 
tissue overlying the medial calcaneal tubercles.  All tarsal 
bones were in anatomic position.  Disease was not present in 
metatarsal phalangeal joints.  Abnormalities were not visible 
in the phalanges themselves.  An impression of no evidence of 
bone or joint disease in either foot was noted.  July 1996 VA 
clinical records reflect the veteran complained of bilateral 
foot pain around the heels, calf pain and diffuse plantar 
foot pain worse in the arch area.  Physical examination 
revealed pain on palpation of the calcaneal tubercles 
bilaterally, pain on resistance to plantar flexion and 
adduction of the foot bilaterally, and pain on palpation 
along the course of the posterior tibial tendon.  There was 
also pain on palpation of the achilles bilaterally with 
resistance to plantar flexion.  The veteran had difficulty 
raising on his toes bilaterally, right greater than left.  
Marked equinus was also noted bilaterally.  Assessments of 
plantar fasciitis bilaterally, posterior tibial tendonitis 
and dysfunction on the left, achilles tendonitis, left 
greater than right, and posterior tibial neuritis bilaterally 
were noted.  

An October 1996 VA clinical record demonstrates that the 
veteran reported a history of chronic obstructive pulmonary 
disease, bilateral foot pain, and valley fever.  Shortness of 
breath with increased activity was noted as well as a 
positive history of nicotine abuse.  The veteran reported 
daily foot pain that was diffuse and worse in the arch area 
and with walking.  An assessment of chronic obstructive 
pulmonary disease and bilateral foot pain was noted.  In 
November 1996, the veteran complained of bilateral foot and 
leg pain.  It was noted that on questioning, he reported 
aches and soreness in the entire body as well as extreme 
fatigue constantly.  An assessment of possible fibromyalgia 
was noted.  

The veteran has submitted treatise evidence contemplating 
chronic airways obstructive disorders, bronchiectasis, 
occupational lung disease, diseases due to irritant gases and 
chemicals, fibromyalgia, and foot disorders.  

A January 1997 disability questionnaire apparently signed by 
a physician indicates that the veteran's feet had worsened in 
the last ten years, that the constant muscle/joint aches and 
pains are or could be a result of trauma from a fall 
sustained years ago, and that fibromyalgia was suspected.  It 
was also noted that the veteran was not able to engage in 
employment with the constant pain in his feet and legs, that 
no treatment could improve his condition, and that his 
condition would worsen with age.  The physician also noted 
that he was unable to ascertain what percentage of disability 
rating he would assign to the veteran.  

Upon VA examination of the feet dated in November 2000, the 
veteran described pain in the entirety of both feet, right 
somewhat more than the left, on a daily basis.  The pain was 
noted as mild at rest, but increasing with walking or 
standing.  With respect to weakness and fatigability, the 
veteran stated that he had related this to throbbing in the 
feet.  Incoordination was noted as a limp on the left all of 
the time, present time normal on repeated use.  It was noted 
the veteran did not use any ambulatory aides.  Physical 
examination revealed a negligible limp on the left and mild 
to moderate pes planus, greater on the left.  Capillary 
circulation to the toes and both feet was noted as normal.  
The veteran had minimal hallux valgus, left slightly more 
than the right.  On palpation, the veteran reported slight to 
moderate tenderness in both feet equally about the plantar 
aspect, medially half.  There was no tenderness about either 
heel.  An impression of bilateral pes planus with respect to 
the various factors, function impairment rated as mild, was 
noted.  

Analysis

I.  Increased Rating-Pes Planus

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service connected bilateral pes planus is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides that 
a 10 percent evaluation is warranted for moderate pes planus 
with weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet, bilateral or unilateral.  A 30 percent 
evaluation is warranted for severe pes planus with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  Bilateral 
pronounced pes planus with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances 
warrants a 50 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

The evidence in this case clearly shows that the veteran 
continues to suffer from bilateral pes planus.  Medical 
records document a negligible limp on the left, mild to 
moderate pes planus, minimal hallux valgus, slight to 
moderate tenderness in both feet, and mild functional 
impairment.  Medical evidence dated in 1994 and 2000 
consistently reflects a minimal limp, without evidence of 
swelling, heat, or redness.  

The Board recognizes that a treatment record dated in April 
1996 notes some pronation and abduction in the veteran's 
gait.  However, as previously noted, the veteran's bilateral 
pes planus has been consistently noted as mild to moderate 
with no edema, no notations of characteristic callosities, 
and no findings of marked deformity on physical or 
radiological examination.  Furthermore, the most recent VA 
examination report reflects that the veteran reported slight 
to moderate tenderness in both feet equally about the plantar 
aspect.  Based on the record, the Board must conclude that 
the preponderance of the evidence is against a finding that 
the veteran suffers more than moderate flatfeet with pain on 
manipulation and use of the feet, bilaterally.  The medical 
evidence simply does not suggest severe bilateral pes planus.  
There is no objective evidence of marked deformity, 
accentuated pain on manipulation and use, characteristic 
callosities, or indications of swelling on use.  While the 
Board recognizes the continuing pes planus disability, the 
criteria for entitlement to an evaluation in excess of 10 
percent for bilateral pes planus have not been met.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  However, the Court has held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  The veteran's disability is rated under Diagnostic 
Code 5276, a code which contemplates pain on manipulation and 
use and is not predicated solely on loss of range of motion.  
Therefore, 38 C.F.R. §§ 4.40 and 4.45 regarding functional 
loss due to pain do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).  While the veteran has reported some weakness 
and fatigue which he relates to throbbing of the feet, there 
is no objective evidence showing any additional functional 
loss so as to more nearly approximate severe pes planus.  
Significantly, the November 2000 VA examiner described 
functional impairment as mild. 

II.  Service Connection Claims

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d). 

Valley Fever

In regard to the veteran's claim of entitlement to service 
connection for valley fever with pulmonary obstructive 
disease, the veteran asserts that he had a chest x-ray during 
service, which showed spots on his lungs, and that he now 
suffers from breathing difficulties as a result of valley 
fever during service.

Following a full and thorough review of the evidence of 
record, the Board concludes that entitlement to service 
connection for valley fever with pulmonary obstructive 
disease is not warranted.  Service medical records include a 
report of chest x-ray in April 57 which was described as 
negative with a handwritten notation of bilateral "H.P.C." 
not considered disqualifying.  While the reference to 
"H.P.C." is unclear, what is clear is that the examiner did 
not consider anything about the x-ray as evidence of any lung 
disorder.  Moreover, subsequent chest x-rays in March 1958, 
April 1959, and May 1960 were negative.  There is no evidence 
of any disorder described as valley fever during military 
service, nor is there otherwise evidence of any respiratory 
disorder during service.  The veteran's lungs were clinically 
evaluated as normal upon separation examination dated in May 
1960. 

The Board recognizes that an August 1962 private clinical 
record indicates that a chest x-ray revealed multiple 
calcified spots, but was otherwise negative.  However, this 
evidence, just as the April 1957 x-ray, appears to 
essentially describe radiological findings.  What is 
significant is that neither service military personnel nor 
the private physician who conducted the 1962 chest x-ray 
considered the x-ray results to be indicative of a lung 
disorder.  Furthermore, the evidence is silent for any 
further complaints, treatment, or diagnoses related to the 
chest or shortness of breath until 1989, when the veteran was 
involved in a chemical fire.  The medical evidence reflects 
that in 1984, the veteran denied any chest pain or shortness 
of breath and reported no recent health problems.  
Additionally, a VA clinical record dated in July 1995 
reflects a relevant assessment of chronic bronchitis-tobacco 
abuse.  The medical evidence does demonstrate current 
diagnoses and treatment related to chronic obstructive 
pulmonary disease.  However, the preponderance of the medical 
evidence is against a finding that a chronic lung disorder 
was manifested during service or that the veteran's current 
COPD is otherwise related to service. 

In summary, the evidence demonstrates numerous negative chest 
x-ray examinations throughout active service and no 
complaints, treatment, or diagnoses of disability related to 
the chest, lungs, or valley fever.  The August 1962 private 
clinical record does demonstrate multiple calcified spots on 
chest x-ray, but provides no diagnosis of valley fever or 
indication of a causal connection to military service two 
years earlier.  Finally, the remainder of the evidence is 
silent for any treatment, complaints, or diagnoses related to 
the chest, lungs, or shortness of breath until 1989 when the 
veteran was involved in a chemical fire.  The treatment 
records demonstrate current diagnoses of chronic obstructive 
pulmonary disease, but without any persuasive evidence of a 
continuity of pertinent symptomatology linking this disorder 
to service, the Board is unable to find any basis for 
establishing service connection for respiratory disability.

Accordingly, based on these findings and following a full 
review of the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for valley fever with 
pulmonary obstructive disease.  The Board further finds that 
a remand for a medical examination or opinion is not 
warranted as the evidence of record contains sufficient 
competent medical evidence to decide the claim.  There is no 
evidence of an in-service incident and continuity of 
symptomatology since discharge from service.  38 C.F.R. 
§ 3.159(c)(4) (66 Fed. Reg. 45,631 (Aug. 29, 2001)).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is in applicable where, as 
here, the preponderance of the evidence is against the claim 
of entitlement to service connection for valley fever with 
pulmonary obstructive disease.  Gilbert v. Derwinski, 1 Vet. 
App. at 53.  

Bilateral Ankle, Knee, Hip, Lumbar Spine, Cervical Spine, and 
Neck Disorders and Fibromyalgia

After reviewing the evidence of record, the Board concludes 
that entitlement to service connection for bilateral ankle 
disability, bilateral knee disability, bilateral hip 
disability, lumbar spine disability, cervical and neck 
disability, and fibromyalgia is not warranted.  The veteran's 
service medical records are silent for any complaints, 
treatment, or diagnoses related to the ankles, knees, hips, 
lumbar spine, cervical spine, neck, joint aches, or muscle 
soreness.  The veteran's systems were clinically evaluated as 
normal upon separation examination with the exception of pes 
planus and it was noted that the veteran had no significant 
history.  The Board recognizes that the veteran has reported 
falling from an aircraft wing during service damaging his 
feet, ankles, knees, hips, spine, and back.  However, those 
contentions are not supported by the service medical records 
as they demonstrate no such complaints during service or at 
separation from service.  Service medical records do include 
an October 1958 reference to complaints of pain near the end 
of the left foot, but no explanation or further record of any 
left foot problem was reported.  The veteran's lower 
extremities and feet were clinically evaluated as normal on 
separation examination.  

Post-service medical records are silent for any complaints 
related to the ankles, hips, knees, lumbar spine, cervical 
spine, neck, joints, or muscles until at least 1989, more 
than twenty years after his discharge from service.  A VA 
hospital summary dated in 1984 demonstrates that the veteran 
reported having no recent health problems.  Furthermore, a 
claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Despite the veteran's complaints of pain in 
the knees, back, and hips from military service, the medical 
evidence does not demonstrate a diagnosis of any current 
knee, lumbar spine, cervical spine, or neck disability.  
Although an assessment of chronic back pain was noted in 
1995, the Court has held that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

In regard to the ankles, hips, and fibromyalgia, the medical 
evidence demonstrates degenerative changes of the feet 
consistent with age, chronic left hip pain-degenerative joint 
disease, other assessments related to tendonitis, and 
possible or suspected fibromyalgia.  However, as previously 
noted, this symptomatology was not demonstrated until more 
than twenty years after the veteran's discharge from service.  
Furthermore, none of the VA outpatient treatment records or 
VA examination reports relate these conditions to any 
incident of military service or any other service-connected 
disability.  

The Board recognizes the January 1997 disability 
questionnaire apparently signed by a physician indicating 
that constant muscle/joint aches and pains were or could be 
the result of trauma from a fall sustained years ago and that 
fibromyalgia was suspected.  However, the veteran's service 
medical records do not demonstrate any treatment or 
complaints relevant to a fall during service.  Additionally, 
the disability questionnaire did not reference a specific 
fall, nor did the physician provide any rationale or 
explanation for his opinion.  The physician also did not 
indicate whether he had reviewed any of the veteran's service 
medical records or post-service treatment records.  The Board 
notes that the failure of a physician to provide a basis for 
his opinion goes to the weight and credibility of the 
evidence in the adjudication of the merits of the claim.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  An opinion based solely upon 
information provided by the veteran, unenhanced by any 
additional medical comment by the examiner, does not 
constitute competent medical evidence.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).  Finally, the Court made it 
clear in Tirpak v. Derwinski, 2 Vet. App. 609 (1992) and 
Gabbard v. Derwinski, No. 90-1463, (U.S. Vet. App. Sept. 21, 
1992), that medical possibilities and unsupported medical 
opinions carry negligible probative weight.  Additionally, 
the Court in Tirpak further commented that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the disorder claimed 
or the relationship thereto.  Thus, as the January 1997 
disability questionnaire apparently signed by a physician is 
speculative, appears to be based solely on a history provided 
by the veteran, and without any bases or rationale, the Board 
concludes that it is of little or no weight and credibility.  

In summary, service medical records are silent for any 
complaints, treatment, or diagnoses related to a fall, the 
ankles, knees, hips, lumbar spine, cervical spine, neck, 
joints, or muscle soreness.  Post-service medical records are 
silent for any relevant complaints, treatment, or diagnoses 
until more than twenty years after the veteran's discharge 
from service.  Finally, the medical evidence does not 
demonstrate any causal connection between the veteran's 
alleged bilateral ankle disorder, bilateral hip disorder, 
lumbar spine disorder, cervical spine and neck disorder, or 
fibromyalgia and any incident of military service or a 
service-connected disability.  

Accordingly, based on these findings and following a full 
review of the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a bilateral ankle 
disorder, bilateral knee disorder, bilateral hip disorder, 
lumbar spine disorder, cervical spine and neck disorder, and 
fibromyalgia.  The Board further finds that a remand for a 
medical examination or opinion is not warranted as the record 
does not demonstrate an in-service incident, continuity of 
symptomatology, or an association between the veteran's 
ankle, knee, hip, lumbar spine, cervical spine, neck 
complaints, or fibromyalgia and any incident of military 
service or any service-connected disability.  The record as 
it stands contains sufficient competent medical evidence to 
decide these claims.  38 C.F.R. § 3.159(c)(4) (66 Fed. Reg. 
45,631 (Aug. 29, 2001)).  With service medical records, 
including separation examination, showing no disorders of the 
ankle, knee, hip, lumbar spine, cervical spine, or neck, and 
no evidence of fibromyalgia, and with no continuity of 
pertinent symptomatology for many years after service, any 
medical opinions offered would be speculative.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is in applicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a bilateral ankle 
disorder, bilateral knee disorder, bilateral hip disorder, 
lumbar spine disorder, cervical spine and neck disorder, and 
fibromyalgia.  Gilbert v. Derwinski, 1 Vet. App. at 53.  


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

